ALLOWABILITY NOTICE

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bredow (US 4335296 A) discloses, a machine tool comprising at least one vertically reciprocating tool, such as a punch or the like, and a laser beam cutting device for cutting a workpiece thereunder positioned by a coordinate table movable in a plane in two directions normal to each other, in which the laser beam cutting head of the laser beam cutting device and the protecting tube connecting the laser beam cutting device with a laser generator are mounted on an overhang beam carrying the laser beam cutting head at one end thereof above a workpiece on the table and in which the overhang beam is connected at the other end thereof to a sleeve which is turnable about the axis of an upright column which is independent and disassociated of a machine tool body supporting said reciprocating tool so that vibrations created during operation of the reciprocating tool are not transmitted to the laser beam cutting head.
Clark et al. (US 4201905 A) discloses, a turret punch machine tool equipped with controlled automatic x-y axis workpiece movement mechanisms for moving the workpiece over a stationary work table section adjacent a punching station is provided with a separate laser beam generator and with a tool frame carried vertically retractable and extendable laser cutting head in optical communication with the beam generator.  The beam generator is capable of producing both laser pulses of varying duration and spacing or a continuous beam.  The cutting head is provided with two gas inputs one for use with the continuous beam, a second for use with the pulse beam, and controls are provided to automatically provide varying combinations of use of the punch and laser.

Swift et al. (US 5354607 A) discloses, static eliminator device includes a nonmetallic pultruded composite member having a plurality of conductive carbon fibers provided within a polymer matrix of thermosetting resin, wherein the plurality of carbon fibers are oriented within the polymer matrix in a longitudinal direction of the pultruded composite member and extend continuously therethrough.  The pultruded composite member has at least one laser fibrillated end including a brush-like structure of densely distributed filament contacts formed from an exposed length of the carbon fibers for contact with the surface.  The brush-like structure has either a straight edge configuration or a shaped configuration.  The static eliminator device may include a base member for holding the pultruded composite member, wherein the base member electrically communicates with the plurality of conductive fibers to permit the electrical charge to pass therefrom.  The static eliminator device utilizes a plurality of the pultruded composite members attached to the base member, each having a rod shape, or a single pultruded composite member having a planar shape.  Alternatively, the static eliminator device may essentially be of 
Nishio et al. (US 20090159579 A1) discloses, a butt welding system and a butt welding method of steel plate by which the quality of a product can be ensured.  Butting portions of blank members (1, 2) to be joined together are butted and a predetermined butting load is applied to the butting portion, wherein the blank members (1, 2) are moved relatively in the direction of the welding line thus matching the butting portions.  Protrusions and recesses formed on each butting portion of each blank member (1, 2) are flattened, whereby linear precision at each butting portion of each blank member (1, 2) is enhanced as compared with a case where the butting portions are not matched.  Since the gap is reduced extremely at the butting portion, welding is facilitated at the butting portion.  Good welding beads are thereby obtained at the butting portion and the quality of a product is ensured.
Kobayashi (US 20130098876 A1) discloses, a laser machining apparatus is provided with: a workpiece support unit; a machining head; and a machining head moving unit.  The workpiece support unit includes: an end support part that supports a width end of a workpiece; and an inside support part that supports an inside portion of the workpiece in a width direction.  The end support part is movable in a longitudinal direction independently from the inside support part in response to a movement of the machining head.
Maeno (US 20110240612 A1) discloses, a welding apparatus includes a table on which first, second and third blanks are to be fixed, a first positioning station where the first and second blanks are fixed on the table, a first welding station where the first and second blanks are welded together at their abutting surfaces, a cutting station where the abutting surface of the first or second blank or both is cut into a predetermined shape, a second positioning station where the third blank is fixed on the table, and a second welding station where the third blank and the first 
Aoki (US 20060118529 A1) discloses, a laser cutting device, a method for laser cutting and a laser cutting system with which it is possible to perform laser cutting of parts of various shapes through easy control, to prevent adhesion of dust or similar and scratches being formed in cut parts, and to send out such parts while reliably supporting the same.  The present laser cutting device 5 is comprised with a material transferring means A that transfers a sheet-like material 11 in a feeding direction, a processing head B that is capable of irradiating laser light towards the material, a head moving means C that makes the processing head move in the feeding direction X and a width direction Y of the material, an upstream-sided supporting means (belt conveyer mechanism F) that supports the material on an upstream side of a downward portion of the processing head and that expands and contracts a supporting region R2 for the material accompanying movements of the processing head in the feeding direction, and a downstream-sided supporting means (belt conveyer mechanism E) that supports cut parts on a downstream side of a downward portion of the processing head and that expands and contracts a supporting region R1 for the cut parts accompanying movements of the processing head in the feeding direction.
Wegener (US 6710291 B1) discloses, a process forms workpieces in a forming system with at least one forming station.  The workpieces are transported from or to the at least one forming station.  Outside the time period provided for the forming of a certain workpiece, a machining takes place in the forming system with a local energy feed on this workpiece.
Schuler (US 6601426 B2) discloses, a processing apparatus is provided which includes a stretch-forming apparatus and a beam processing unit or apparatus, which can be controlled by a common control unit.  The beam processing unit can be a laser beam processing unit, which 

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney William Blackman on 06/24/2021 and on 07/14/2021. The application has been amended as follows:
In claim 1:
In lines 2, 4, 5, 8, 11, 12, 15, and 17, delete “unit”, and replace with “head” after the term “laser irradiation”,
In lines 8, 9, 13, 14 and 16, delete “workpiece”, and replace with “plate material” before the term “stabilizing tool”,
In line 6, after “located just above”, insert “and inside a side edge portion of”,
In line 7, after “a resting position spaced outside”, insert “the side edge portion”, 
In line 9, delete “a” before “side”, and replace with “the”,
In line 13, insert “the second plate material stabilizing tool” before the phrase “having a smaller clearance”,
In line 14, after “respect to”, insert “an upper surface of”,
In line 14, after “stabilizing tool”, insert “with respect to the upper surface of the plate 
In line 16, delete “and” before “wherein the first”,
In line 16, after “disposed adjacent to”, insert “ the second plate material stabilizing tool such that the second plate material stabilizing tool is disposed in between the first plate material stabilizing tool and”,
In line 17, after “the plate material”, insert “,
and wherein the first plate material stabilizing tool and the second plate material stabilizing tool are located on an outside of the laser irradiation head”.

The amendments above result in amended claim 1 to appear as (insertions underlined):
1.    (Currently Amended) A laser processing method for cutting a plate material by laser irradiation from a laser irradiation head while the plate material is continuously fed out from a coil thereof, the method comprising the steps of:
cutting the plate material by laser irradiation from the laser irradiation head while conveying the plate material, wherein the laser irradiation head is configured to be movable in a width direction of the plate material between an operative position, located just above and inside a side edge portion of the plate material, and a resting position spaced outside the side edge portion of the plate material in the width direction; and 
moving a first plate material stabilizing tool and the laser irradiation head in the width direction, the first plate material stabilizing tool operable to hold the side edge portion of the plate material at a first predetermined position when the laser irradiation head is present in the resting position;
wherein, when the laser irradiation head is in the operative position, the plate plate material stabilizing tool, wherein the second plate material stabilizing tool having a smaller clearance with respect to an upper surface of the plate material than a clearance of the first plate material stabilizing tool with respect to the upper surface of the plate material, to maintain the laser irradiation 
plate material stabilizing tool is disposed adjacent to the second plate material stabilizing tool such that the second plate material stabilizing tool is disposed in between the first plate material stabilizing tool and the laser irradiation head in the width direction of the plate material, 
and wherein the first plate material stabilizing tool and the second plate material stabilizing tool are located on an outside of the laser irradiation head.

In claim 7:
In lines 2, 4, 5, 8, 10, and 16, delete “unit”, and replace with “head” after the term “laser irradiation”,
In lines 8, 9, 13, and 15, delete “workpiece”, and replace with “plate material” before the term “stabilizing tool”,
In line 6, after “located just above”, insert “and inside a side edge portion of”,
In line 6, after “a resting position spaced outside”, insert “the side edge portion”, 
In line 9, delete “a” before “side”, and replace with “the”,
In line 13, insert “, wherein the second plate material stabilizing tool” before the phrase “having a smaller clearance”,
In line 13, after “respect to”, insert “an upper surface of”,

In line 16, delete “and” before “wherein the first”,
In line 16, after “disposed adjacent to”, insert “ the second plate material stabilizing tool such that the second plate material stabilizing tool is operatively connected to, and is disposed between the first plate material stabilizing tool and”,
In line 16, after “the plate material”, insert “,
 and wherein the first plate material stabilizing tool and the second plate material stabilizing tool are located on an outside of the laser irradiation head”.
The amendments above result in amended claim 7 to appear as (insertions underlined):
7. (Currently Amended) A laser processing method for cutting a plate material by laser irradiation by a laser irradiation head while the plate material is continuously fed out from a coil thereof, the method comprising the steps of:
cutting the plate material by laser irradiation from the laser irradiation head, wherein the laser irradiation head is movable in a width direction of the plate material between an operative position, located just above and inside a side edge portion of the plate material, and a resting position spaced outside the side edge portion of the plate material in the width direction; and
moving a first plate material stabilizing tool outwardly in the width direction of the plate material, the first plate material stabilizing tool configured to hold [[a]] the side edge portion of the plate material at a first predetermined height, when the laser irradiation head reaches the resting position,
plate material stabilizing tool, wherein the second plate material stabilizing tool having a smaller clearance with respect to an upper surface of the plate material than a clearance of the first plate material stabilizing tool with respect to the upper surface of the plate material, to maintain the laser irradiation head at a height just above a level of the plate material;
plate material stabilizing tool is operatively connected to, and is disposed adjacent to the second plate material stabilizing tool such that the second plate material stabilizing tool is operatively connected to, and is disposed between the first plate material stabilizing tool and the laser irradiation head in the width direction of the plate material,
and wherein the first plate material stabilizing tool and the second plate material stabilizing tool are located on an outside of the laser irradiation head.

Reasons for Allowance
Allowance of claims 1, 3, and 7 is indicated because the prior art of record (Okazaki) do not disclose/suggest the combination of “when a laser irradiation head is in resting position, a plate material is held at a side edge portion of the plate material at a first predetermined position by a first plate material stabilizing tool such that the laser irradiation head is spaced outside the side edge portion of the plate material in a width direction, and when the laser irradiation head is in operating position, the plate material is held at a second predetermined position by a second plate material stabilizing tool, wherein the second plate material stabilizing tool having a smaller clearance with respect to the plate material than a clearance of the first plate material stabilizing tool with respect to an upper surface of the plate material, to maintain the laser irradiation head at a height just above a level of the plate material, wherein the first plate material stabilizing tool is operatively connected to, and is disposed adjacent to the second plate material stabilizing tool such that the second plate material stabilizing tool is operatively connected to, and is disposed between the first plate material stabilizing tool and the laser irradiation head in the width direction of the plate material, and wherein the first plate material stabilizing tool and the second plate material stabilizing tool are located on an outside of the laser irradiation head” as cited in claims 1, and 7.
The prior art of record (Okazaki) do not disclose the combination of elements above. Okazaki discloses, a stabilizing tool for holding a plate material and maintaining the laser irradiation unit at a height just above a level of the plate material in both resting position and operating position. 
However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Okazaki), such as “when a laser irradiation head is in resting position, a plate material is held at a side edge portion of the plate material at a first predetermined position by a first plate material stabilizing tool such that the laser irradiation head is spaced outside the side edge portion of the plate material in a width direction, and when the laser irradiation head is in operating position, the plate material is held at a second predetermined position by a second plate material stabilizing tool, wherein the second plate material stabilizing tool having a smaller clearance with respect to the plate material than a clearance of the first plate material stabilizing tool with respect to an upper surface of the plate material, to maintain the laser irradiation head at a height just above a level of the plate material, wherein the first plate material stabilizing tool is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761